As filed with the Securities and Exchange Commission on October 20, 2010 Registration No. 333-168983 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Modern Mobility Aids, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 5047 (Primary Standard Industrial Classification Code Number) Pending (I.R.S. Employer Identification Number) 1821 Walden Office Square, Suite 400, Schaumburg, IL 60173; Phone: (847)303-0280; Fax: (847)303-1121 (Address, including zip code, and telephone number, including are code, of registrants principal executive offices) Sergei Khorolski, C.E.O. 1821 Walden Office Square, Suite 400, Schaumburg, IL 60173; Phone: (847)303-0280; Fax: (847)303-1121 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Karen Batcher, Esq. Synergen Law Group 819 Anchorage Place, Suite 28 Chula Vista, CA 91914 Tel: (619) 475-7882 Fax: (619) 512-5184 As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. [x] If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Proposed Maximum Proposed Maximum Class of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Share Price Registration Fee (1) Common Stock 32,000,000 $28.52 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS Modern Mobility Aids, Inc. SHARES OF COMMON STOCK 3,200,000 MINIMUM - 32,000,000 MAXIMUM Before this Offering, there has been no public market for our common stock. In the event that we sell at least the minimum number of shares in this Offering, of which there is no assurance, we intend to have our shares of common stock quoted on the Over-the-Counter Bulletin Board operated by the Financial Industry Regulatory Authority. There is no assurance that our shares will ever be quoted on the Over-the-Counter Bulletin Board. We are offering a minimum of 3,200,000 and a maximum of 32,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers. The offering price is $0.0125 per share. In the event that 3,200,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind.The extension of an additional 90 days would result in an offering period of up to 270 days total. Funds will be held in a separate account. The foregoing account is not an escrow, trust, or similar account. It is merely a separate interest bearing savings account under our control where we have segregated your funds. Only our officers and Directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. Our common stock will be sold on our behalf by Sergei Khorolski and Valeri Politika, our Directors. Our Directors will not receive any commissions or proceeds from the offering for selling shares on our behalf . If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. Investing in our common stock involves risks. See "Risk Factors" starting on page 7. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.0125 $ 7 $ Per Share - Maximum $ 0.0125 $ 0.002 7 $ 0.0098 Minimum $ 40,000 $ 8,580 $ 31,420 Maximum $ 400,000 $ 8,580 $ 391,420 Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is . Table of Contents Page Prospectus Summary 5 Risk Factors 7 Use of Proceeds 13 Determination of Offering Price 14 Dilution of the Price per Share 14 Plan of Distribution; Terms of the Offering 15 Managements Discussion and Analysis or Plan of Operation 17 Description of our Business and Properties 20 Directors, Executive Officers and Control Persons 24 Executive Compensation 25 Security Ownership of Certain Beneficial Owners and Management 26 Certain Relationships and Related Transactions 27 Description of Securities 27 Shares Eligible for Future Sale 28 Anti-Takeover Provisions 28 Legal Proceedings 28 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 28 Interests of Named Experts and Counsel 29 Additional Information 29 Reports to Security Holders 29 Financial Statements 29 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page8. In addition, certain statements are forward-looking statements which involve risks and uncertainties. See Disclosure Regarding Forward-Looking Statements. References in this Prospectus to Modern Mobility Aids, Company, we, our, or us refer to Modern Mobility Aids, Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were formed on December 19, 2007. Modern Mobility Aids is a wholesaler/distributor of mobility products such as scooters, power chairs, wheelchairs, walkers and canes in the Russian market. We plan to import, market and sell a range of mobility products to the Russian market. On September 2, 2009 we have incorporated a wholly owned (ownership interest  100%) subsidiary Modern Mobility Aids, Inc. (Canada) an Ontario, Canada, based company. Our consolidated financial statements include the accounts of our subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. We have commenced our operations during the year ended June 30, 2010. As of June 30, 2010 we have generated $7,850 in revenues and have incurred $10,544 in losses since our inception on December 19, 2007. We have relied upon the sale of our securities in unregistered private placement transactions, cash advances from our directors and revenues to fund our operations. We are a development stage company and we do not expect to generate revenue sufficient enough to sustain our operations for the next 12 months. Accordingly, for the foreseeable future, we will continue to be dependent on additional financing in order to maintain our operations and continue with our corporate activities. Due to the uncertainty of our ability to meet our financial obligations and to pay our liabilities as they become due, in their report on our financial statements for the period from inception (December 19, 2007) to June 30, 2010, our registered independent auditors included additional comments indicating concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. This Offering and any investment in our common stock involves a high degree of risk. If we are unable to generate significant revenue, we may be obliged to cease business operations due to lack of funds. If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. We do not seek to engage in a merger, acquisition or business combination. We face many challenges to continue operations, including our lack of operating history, lack of sufficient revenues to date, and the losses we have incurred to date. Please review the "Risk Factors" starting on page 7 of this offering. 5 Our Directors collectively own 100% of the outstanding shares of our common stock as of the date of this Offering. If minimum amount of the shares will be sold, our Directors will own 67% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located at 1821 Walden Office Square, Suite 400, Schaumburg, IL 60173 and our telephone number is (847)303-0280. The Offering Following is a brief summary of this Offering: Securities being offered: 3,200,000 shares of common stock minimum and 32,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.0125 Offering period: The shares are being offered for a period not to exceed 180 days, unless extended by our Board of Directors for an additional 90 days. Net proceeds to us: Approximately $31,420 assuming the minimum number of shares is sold. Approximately $391,420 assuming the maximum number ofshares is sold. Use of proceeds: We will use the proceeds to pay for the implementation of our business plan, administrative expenses and general working capital. (i) Number of shares outstanding before the offering: 6,500,000 Number of shares outstanding after the offering: 9,700,000 (if minimum number of shares are sold) 38,500,000 (if maximum number of shares are sold) (i) If the minimum amount of the shares is sold we will use the proceeds to pay for offering expenses of $8,580. Of the $8,580, the amounts to be paid from the proceeds for expenses of the offering are: $3,000 for accounting fees; $800 for filing fees; $4,000 for legal fees; $30 for registration fee; and $750 for transfer agent fees. We will use the rest of the funds (net of offering expenses) for inventory purchase, marketing and advertising, travel expenses ($18,500) during implementation of the Phases I, II and III of our plan of operation, payment of current liabilities ($5,446) and for general working capital ($7,474). Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with Selected Historical Financial Data, Managements Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included elsewhere in this Prospectus . 6 Income Statement Data: From inception (December 19, 2007) to June 30, Revenue $ 7,850 Expenses $ 13,236 Net Income (Loss) $ (10,544) Balance Sheet Data: As of June 30, Working Capital (deficit) $ (4,044) Total Assets $ 2,902 Total Liabilities $ 6,946 As of June 30, 2010, we had a working capital deficit of $4,044 and accumulated losses of $10,544 since inception. RISK FACTORS You should carefully consider the risks described below and other information contained in this prospectus before making an investment decision. Any of the events discussed in the risk factors below may occur. If they do, our business, results of operations or financial condition could be materially adversely affected. We are mainly dependent upon the funds to be raised in this offering to advance our business, the proceeds of which may be insufficient to achieve adequate revenues to remain in business and our business will fail. We are a startup company and we have limited operations. We need the proceeds from this offering to pay for inventory, marketing, professional fees, travel and general and administrative expenditures. We may need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available, or if available, on terms that will be acceptable to us. If we are not able to obtain needed financing, we may have to cease operations and investors will lose all of their investment. We depend on our relationships with our vendors and a disruption of these relationships or of our vendors operations could have an adverse effect on our business and results of operations. There are a limited number of mobility scooter manufacturers we rely on to provide us with products to re-sell. Our business depends on developing and maintaining productive relationships with these vendors. There can be no assurance that these suppliers will continue to supply products to us on favorable terms, or at all. Furthermore, in the event that any of our vendors were to experience financial, operational, production, supply, labor or quality assurance difficulties that resulted in a reduction or interruption in our supply, or if they otherwise failed to meet manufacturing requirements, we could be materially adversely affected. In addition, our failure to promptly pay or order sufficient quantities from our vendors may result in an increase in the cost of the products we purchase or a reduction in cooperative advertising and marketing funds or may lead to vendors refusing to sell products to us at all, which could have a material adverse effect on us. We currently do not have long-term agreements with any of our potential manufacturers, and any of these manufacturers may unilaterally terminate their relationship with us at any time in the future. 7 The industry in which the company operates is highly competitive and some of the companys competitors may be larger and may have greater financial resources than the company does. The home medical equipment market is highly competitive and the companys products face significant competition from well-established competitors. The products we plan to re-sell may not be able to compete successfully with the products of our competitors on price, design or distribution. We may encounter increased competition in the future from existing competitors or new competitors. The strong competition that we face may have a material adverse affect on our business. We could be subject to product liability, personal injury or other litigation claims which could have an adverse effect on our business, financial condition and results of operations. The sale of home health care devices and related products exposes the company to a significant risk of product liability claims. Purchasers of our products, or their employees or customers, could be injured or suffer property damage from exposure to, or defects in, products we sell or distribute, or have sold or distributed in the past, and we could be subject to claims, including product liability or personal injury claims. These claims may not be covered by insurance and vendors may be unwilling or unable to satisfy their indemnification obligations to us with respect to these claims. As a result, the defense, settlement or successful assertion of any future product liability, personal injury or other litigation claims could cause us to incur significant costs and could have an adverse effect on our business, financial condition, results of operations or cash flows. The company is subject to certain risks in our international operations We expect that most of our sales will be generated outside the United States of America. We will be accordingly subject to a number of risks, any of which could harm our business, relating to doing business internationally, including: 1. Exchange controls and currency exchange rates 2. Inflation 3. Political and economic instability 4. Foreign tax treaties and policies 5. Restrictions on the transfer of funds to and from foreign countries 6. General economic conditions where end users of the companys products reside. Fluctuations in foreign currency exchange rates could harm our results of operations. We intend to sell a majority of our products in transactions denominated in Russian currency; however, we will purchase our products from our manufacturers in transactions denominated in US Dollars. As a result, we are exposed to gains and losses resulting from the effect those fluctuations in foreign currency exchange rates. Currency exchange rates are subject to fluctuation due to, among other things, changes in local, regional or global economic conditions, the imposition of currency exchange restrictions and unexpected changes in regulatory or taxation environments. Significant fluctuations in foreign currency exchange rates may adversely affect our business. The home medical equipment industry is subject to cycles in the general economy. A downturn in the economy negatively could impact our business Further downturn in the economy may reduce consumer spending by decreasing the overall demand for mobility scooters, which could adversely affect our revenues, cash flow and profits. A slowdown in economic activity could adversely affect our results. The funds raised in this offering and held by us during pendency of the offering may be subject to creditors claims. We are offering 3,200,000 shares of common stock minimum, 32,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. In the event that 3,200,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 3,200,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold 8 securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. We lack an operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. We were incorporated on December 19, 2007, have realized $7,850 in revenues and incurred $10,544 in losses since inception. We have very little operating history upon which an evaluation of our future success or failure can be made. Based upon current plans, we expect to incur net operating losses in future periods because we will be incurring expenses and generating revenues, which may not be sufficient to cover our operating costs. We cannot guarantee that we will be successful in generating significant revenues in the future. Failure to achieve a sustainable sales level will cause us to go out of business. There is substantial uncertainty as to whether we will continue operations. If we discontinue operations, you could lose your investment. Our registered independent auditors have discussed their uncertainty regarding our business operations in their audit report dated August 3, 2010. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such, we may have to cease operations and you could lose your entire investment. We depend on key personnel. Our future success will depend in part on the continued service of key personnel, particularly, Sergei Khorolski, our President, Chief Executive Officer and Director, Valeri Politika our Secretary, Treasurer, Chief Financial Officer and Director. We have not entered into employment agreements with our Directors and officers. If any of them will choose to leave the company we will face significant difficulties in attracting potential candidates for replacement of our key personnel due to our limited financial resources and operating history. In addition, the loss of any key employees or the inability to attract or retain qualified personnel could delay our plan of operations and harm our ability to sell our current inventory and harm the markets perception of us. Our officers, directors, consultants and advisors are not obligated to commit their time and attention exclusively to our business and therefore they may encounter conflicts of interest with respect to the allocation of time and business opportunities between our operations and those of other businesses. Our directors are not obligated to commit their time and attention exclusively to our business and, accordingly, they may encounter conflicts of interest in allocating their own time, or any business opportunities which they may encounter, between our operations and those of other businesses. Currently, Mr. Sergei Khorolski our President, Chief Executive Officer and Director, Mr. Valeri Politika our Secretary, Treasurer, Chief Financial Officer and Director each commit between 20% and 25% of their time to our business in their capacities as officers and directors. Nevertheless, if the execution of our business plan demands more time than is currently committed by any of our officers, directors, consultants or advisors, they will be under no obligation to commit such additional time, and their failure to do so may adversely affect our ability to carry on our business and successfully execute our business plan. Additionally, all of our officers and directors, in the course of their other business activities, may become aware of investment, business or information which may be appropriate for presentation to us as well as to other entities to which they 9 owe a fiduciary duty. They may also in the future become affiliated with entities that are engaged in business or other activities similar to those we intend to conduct. As a result, they may have conflicts of interest in determining to which entity particular opportunities or information should be presented. If, as a result of such conflict, we are deprived of investment, business or information, the execution of our business plan and our ability to effectively compete in the marketplace may be adversely affected. Because our management has limited experience running a mobility products business, our business has a higher risk of failure. Our Directors have no or limited experience in the home medical industry. As a result, we may not be able to recognize and take advantage of opportunities without the aid of qualified marketing, sales, and business development consultants. Our Directors decisions and choices may not be well thought out and our operations, earnings, and ultimate financial success may suffer irreparable harm as a result. We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in Modern Mobility Aids, Inc. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may likely prohibit the payment of a dividend. Because we do not intend to declare dividends, any gain on an investment in Modern Mobility Aids will need to come through appreciation of the stocks price. Holders of our common stock may have limited recourse against us and our directors and executive officers because all of our directors and all of our executive officers reside outside the United States. All of our directors and all of our executive officers reside outside the United States. The assets of all of our directors and executive officers are located outside the United States. As a result, holders of our common stock may be limited in their ability to effect service of process within the United States upon our directors and executive officers or to enforce in a U.S.court a judgment obtained against our directors and executive officers in jurisdictions outside the United States, including actions under the civil liability provisions of U.S.securities laws. In addition, it may be difficult for holders of our common stock to enforce, in original actions brought in courts in jurisdictions outside the United States, liabilities predicated upon U.S.securities laws. Because our Directors, who are also our sole promoters, will own 67% of our outstanding common stock, if the minimum amount of the offering will be sold, they could make and control corporate decisions that may be disadvantageous to other minority shareholders. Our Directors, Sergei Khorolski and Valeri Politika own 100% of the outstanding shares of our common stock as of the date of this Offering. If the minimum amount of the shares will be sold, our Directors will own 67% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. They will also have the power to prevent or cause a change in control. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. The requirements of being a public company may strain our resources, divert managements attention and affect our ability to attract and retain qualified board members. As a public company, we will be subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act and other applicable securities rules and regulations. None of our senior executives has managed a public company. Compliance with these rules and regulations will increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and increase demand on our systems and resources. The Exchange Act requires, among other things, that we file annual, quarterly and current reports with respect to our business and financial condition. The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant 10 resources and management oversight may be required. As a result, managements attention may be diverted from other business concerns, which could have a material adverse effect on our business, financial condition and results of operations. In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of managements time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and our business may be harmed. We also expect that being a public company and these new rules and regulations will make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage. These factors could also make it more difficult for us to attract and retain qualified members of our Board of Directors, particularly to serve on our audit committee and compensation committee, and qualified executive officers. There is no public (trading) market for our common stock and there is no assurance that the common stock will ever trade on a recognized exchange or dealers network; therefore, our investors may not be able to sell their shares. Our common stock is not listed on any exchange or quoted on any similar quotation service, and there is currently no public market for our common stock. We have not taken any steps to enable our common stock to be quoted on the OTC Bulletin Board, and can provide no assurance that our common stock will ever be quoted on any quotation service or that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. Neither we nor our selling stockholders have engaged an underwriter for this Offering, and we cannot assure you that any brokerage firm will act as a market maker of our securities. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The market price of our common stock may also fluctuate significantly in response to the following factors, most of which are beyond our control: - variations in our quarterly operating results; - changes in general economic conditions; - announcements by us or our competitors of significant new contracts, acquisitions, strategic partnerships or joint ventures, or capital commitments; - loss of a major customer, partner or joint venture participant; and - the addition or loss of key managerial and collaborative personnel. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. You could be diluted from our future issuance of capital stock and derivative securities. As of October 20, 2010, we had 6,500,000 shares of common stock outstanding and no shares of preferred stock outstanding. We are authorized to issue up to 75,000,000 shares of common stock and no shares of preferred stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock or preferred stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock or preferred stock in the future may reduce your proportionate ownership and voting power. 11 If our common stock is accepted for quotation on the OTC Bulletin Board, the application of the Penny Stock rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted Rule 3A51-1, which establishes the definition of a Penny Stock, for the purposes relevant to us, as any equity security that has market price of less than $5.00 per share or within an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15G-9 require: - that a broker or dealer approve a person's account for transactions in penny stocks; and - the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: - obtain financial information and investment experience objectives of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: - sets forth the basis on which the broker or dealer made the suitability determination; and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. - Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. You may face significant restrictions on the resale of your shares due to state blue sky laws. Each state has its own securities laws, often called blue sky laws, which (1) limit sales of securities to a states residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words "may," "will," "should," "expect," "anticipate," "estimate," "believe," "intend" or "project" or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (i) the potential markets for our products, our potential profitability and cash flows, (ii) our growth strategies, (iii) anticipated trends in the mobility products industry, (iv) our future financing plans and (v) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Management's Plan of Operation" and "Description of Our Business and Properties," as well as in this Prospectus generally. Actual events or results may differ materially from 12 those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this Prospectus reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Prospectus. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Prospectus, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our Prospectus which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. USE OF PROCEEDS Our Offering is being made on a self underwritten basis - with a minimum of $40,000 in gross proceeds. The table below sets forth the use of proceeds if $40,000 (i.e. gross proceeds of the minimum offering) or $400,000 (i.e. gross proceeds of the maximum offering) of our common stock is sold. Our Offering is being conducted on a best-efforts minimum 3,200,000/ maximum 32,000,000 basis. The offering scenarios presented below are for illustrative purposes only and the actual amount of proceeds, if any, may differ. Minimum Offering Proceeds (Gross: $40,000) Maximum Offering Proceeds ( Gross: $400,000) Gross proceeds $ 40,000 $ 400,000 Offering expenses 8,580 8,580 Net proceeds $ 31,420 $ 391,420 The net proceeds will be used as follows: Minimum Offering Proceeds (Net: $31,420) Maximum Offering Proceeds ( Net: $391,420) Inventory $ 5,000 $ 160,000 Liabilities 5,446 6,946 Logistics and travel 5,000 30,000 Marketing and trade shows 95,000 Product certification 7,000 General and administrative 7,474 92,474 TOTAL $ 31,420 $ 391,420 Total offering expenses are approximately $8,580. Of the $8,580, the amounts to be paid from the proceeds for expenses of the offering are: $3,000 for accounting fees; $800 for filing fees; $4,000 for legal fees; $30 for registration fee; and $750 for transfer agent fees. If the minimum amount of the shares is sold, we will use the proceeds to pay some of our outstanding, as of June 30, 2010, liabilities of approximately $5,446, which represent the following amounts: organization and a subsidiary incorporation costs of $1,347, filing fees of $825, consulting fees of $900, office expenses of $412 and travel and promotion expenses of $1,962. If the maximum amount of the shares is sold, we will pay all of our outstanding liabilities as of June 30, 2010, totaling $9,946 which represents current accounts payable and accrued liabilities of $5,446 and $1,500 in management fees owed to our Directors. 13 In the future, in addition to equity financing, we may rely on loans from our Directors and officers to continue our operations; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. If we are not able to obtain needed financing, we may have to cease operations. DETERMINATION OF OFFERING PRICE The offering price of $0.0125 of our common stock has been arbitrarily determined in order for us to raise up to a total of $400,000 in this Offering and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. In determining the offering price, management considered such factors as the prospects, if any, for similar companies, anticipated results of operations, present financial resources and the likelihood of acceptance of this offering. No valuation or appraisal has been prepared for our business. We cannot assure you that a public market for our securities will develop or continue or that the securities will ever trade at a price higher than the offering price. DILUTION OF THE PRICE PER SHARE Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this Offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. As of June 30, 2010, the net tangible book value of our shares of common stock was a deficit of $(4,044) or approximately $0.00 per share based upon 6,500,000 shares outstanding. If the maximum number of shares is sold: Upon completion of this Offering, in the event all of the shares are sold, the net tangible book value of the 38,500,000 shares to be outstanding will be $391,420, or approximately $0.0102 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $0.0023 per share. The net tangible book value of the shares held by our existing shareholder will be increased by $0.0102 per share without any additional investment on their part. The shareholders acquiring shares in this Offering will incur an immediate dilution from $0.0125 per share to $0.0102 per share. After completion of this Offering, if 32,000,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 83.12% of the total number of shares then outstanding shares for which the shareholders acquiring shares will have made cash investment of $400,000, or $0.0125 per share. Our existing shareholders will own approximately 16.88% of the total number of shares then outstanding, for which they have made contributions of cash of $6,500, or $0.001 per share. If the minimum number of shares is sold: Upon completion of this Offering, in the event 3,200,000 shares are sold, the net tangible book value of the 9,700,000 shares to be outstanding will be $10,637 or approximately $ 0.0032 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $ 0.0093 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.0032 per share without any additional investment on their part. The shareholders acquiring shares in this offering will incur an immediate dilution from $0.0125 per share to $ 0.0032 per share. After completion of this Offering, if 3,200,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 33.0% of the total number of shares then outstanding for which the shareholders acquiring shares have made cash investment of $40,000, or $0.0125 per share. Our existing shareholders will own approximately 67.0% of the total number of shares then outstanding, for which they have made contributions of cash, totaling $6,500, or $0.001 per share. The following table compares the differences of investment in our shares to the shareholders acquiring shares in this Offering with investment in our shares of our existing stockholders. 14 Existing stockholders if all of the shares are sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ 0.0102 Increase to present stockholders in net tangible book value per share after offering $ 0.0102 Capital contributions $ 6,500 Number of shares outstanding before the offering 6,500,000 Number of shares after offering held by existing stockholders 6,500,000 Percentage of ownership after offering 16.88% Purchasers of shares in this Offering if all shares sold: Price per share $ 0.0125 Dilution per share $ 0.0023 Capital contributions $ 400,000 Number of shares after offering held by public investors 32,000,000 Percentage of ownership after offering 83.12% Existing stockholders if the minimum number of shares sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ 0.0032 Increase to present stockholders in net tangible book value per share after offering $ 0.0032 Capital contributions $ 6,500 Number of shares outstanding before the offering 6,500,000 Number of shares after offering held by existing stockholders 6,500,000 Percentage of ownership after offering 67.00% Purchasers of shares in this Offering if the minimum number of shares sold: Price per share $ 0.0125 Dilution per share $ 0.0093 Capital contributions $ 40,000 Number of shares after offering held by public investors 3,200,000 Percentage of ownership after offering 33.00% PLAN OF DISTRIBUTION; TERMS OF THE OFFERING We are offering 3,200,000 shares of common stock minimum, 32,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. The offering price is $0.0125 per share.In the event that 3,200,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 3,200,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to 15 withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. There are no finders involved in our distribution. Officers, directors, affiliates or anyone involved in marketing our shares will not be allowed to purchase shares in the Offering. You will not have the right to withdraw your funds during the Offering. You will only have the right to have your funds returned if we do not raise the minimum amount of the Offering or if there is a material change in the terms of the Offering. The following are material changes that would entitle you to a refund of your money: - a change in the offering price; - a change in the minimum sales requirement; - a change in the amount of proceeds necessary to release the funds held in the separate bank account; - a change to allow sales to affiliates in order to meet the minimum sales requirement; and - an extension of the offering period beyond 270 days. We will sell the shares in this Offering through our Directors, Sergei Khorolski and Valeri Politika. They will receive no commission from the sale of any shares. They will not register as a broker-dealer under Section 15 of the Exchange Act in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker-dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. The person is not compensated in connection with her participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. The person is not at the time of their participation, an associated person of a broker-dealer; and, 4. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Securities Exchange Act 1934, as amended (the Exchange Act), in that she (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding 12 months; and (C) does not participate in selling and offering of securities for any issuer more than once every 12 months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our Directors and officers are not statutorily disqualified, are not being compensated, and are not associated with a broker-dealer. They are and will continue to be our officers and Directors at the end of the Offering and have not been during the last 12 months and are currently not broker-dealers or associated with a broker-dealer. They have not during the last twelve months and will not in the next 12 months offer or sell securities for another corporation. Only after our Prospectus is declared effective by the Securities and Exchange Commission (the Commission), we intend to distribute this Prospectus to potential investors at meetings and to our friends, business associates and relatives who are interested in us and a possible investment in the Offering. We will not utilize the Internet to advertise our Offering. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Exchange Act, and Rules 15g-1 through 15g-6 promulgated thereunder. They impose additional sales practice requirements on broker-dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $160,000 or $300,000 jointly with their spouses). Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. 16 Rule 15g-2 declares unlawful broker-dealer transactions in penny stocks unless the broker-dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker-dealer to engage in a penny stock transaction unless the broker-dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker-dealers from completing penny stock transactions for a customer unless the broker-dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker-dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker-dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker-dealers to approved the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the NASDs toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker-dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. Offering Period and Expiration Date This Offering will start on the date of this Prospectus and continue for a period of up to 180 days, and an additional 90 days, if so elected by our Board of Directors. The extension of an additional 90 days would result in an offering period of up to 270 days total. Procedures for Subscribing If you decide to subscribe for any shares in this Offering, you must: (i) execute and deliver a subscription agreement; and (ii) deliver a check, money order or certified funds to us for acceptance or rejection. All checks, money orders or certified funds for subscriptions must be made payable to Modern Mobility Aids, Inc. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION We are a start-up stage corporation with limited operations and limited revenues from our business operations. Our registered independent auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next 12 months. We do not anticipate that we will generate significant revenues until we have established our wholesale operations and developed distribution channels with sales sufficient to generate a healthy profit margin. Accordingly, we must raise cash from sources other than operations. To meet our need for cash we are attempting to raise money from this offering. If we raise the minimum amount through this offering, we will be able to continue operations and remain in business for 12 months. If we are unable to generate revenues after the 12 months for any reason, or if we are unable to make a reasonable profit after 12 months, we may have to cease operations. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. 17 If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. If we raise the minimum amount of money from this offering, it will last for 12 months but with limited funds available to build and grow our business. If we raise the maximum amount, we believe we can achieve profitable operations, however, we cannot guarantee that proceeds from this offering will be sufficient for us to continue as going concern. If we raise less than the maximum amount and we need more money, we will have to revert to obtaining additional money through a second public offering, a private placement of securities, or loans. Other than as described in this paragraph, we have no other financing plans. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the start-up stage of operations and have generated minimal revenues. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns, such as increases in inventory, shipping, and marketing costs, increases in administration expenditures associated with daily operations, increases in accounting and audit fees, increases in legal fees related to filings and regulatory compliance and increases in travel expenditures. To become profitable and competitive, we have to successfully promote and increase sales and distribution of our products. We anticipate relying on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception on December 19, 2007, through June 30, 2010. Our results of operations, as reported in our consolidated financial statements, incorporate results of operations of our wholly owned Canadian subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. We were formed on December 19, 2007, and commenced our operations during the year ended June 30, 2010. Modern Mobility Aids is a wholesaler/distributor of mobility products such as scooters, power chairs, wheelchairs, walkers and canes in the Russian market. During the period from December 19, 2007 (inception), through June 30, 2010, we have generated $7,850 in revenues from sales and incurred $10,544 in losses since inception. Subsequent to June 30, 2010, during our first quarter of fiscal 2011, we have generated additional $1,656(unaudited) in revenues from sales. To date our revenue derived from sales of scooters and scooter accessories, uplift electric chairs, walkers and bikes. The increase in revenue was attributable to the introduction of new products. Our cost of revenues consisted of the cost of the items we had sold and freight expenses. We have purchased the products we sold from various independent resellers/suppliers in North America. We will continue purchasing and selling mobility products in small quantities from various suppliers until we find the products with highest profit margin. Once the line of products is determined, we plan to establish a wholesale account with the manufacturer/reseller of the products as our principal supplier. As of the date of this prospectus we have not setup a wholesale account with a principal supplier. There is no guarantee that our application for wholesale accounts will be approved by the manufacturers. We may not be able to purchase products at favorable wholesale prices, which will negatively impact our business. We intend to distribute our products through a network of local distributors in Russia. As of the date of this prospectus we have signed a broker agreement with OOO Elite Moto (Elite Moto), a company based in Moscow, Russia. Elite Moto will represent our products in the Moskovskaya Oblast region, which includes Moscow and the surrounding suburbs. We depend on Elite Moto, as our major customer, in generating revenues from sales of mobility products and accessories in Moscow region of the Russian market. 18 As of June 30, 2010, we incurred $13,236 in operating costs including $3,000 for accounting fees; $4,400 for consulting and management fees, $775 for organization costs and $5,061 for other general and administrative costs. We hired consultants in the areas of bookkeeping and accounting. We also retained an attorney in relation to this Registration Statement, and an auditor to audit our financial statements. As of the date of this prospectus we have not hired any full or part time employees. We plan to hire additional personnel, based on the activity level of our operations, product delivery requirements and our cash flow within twelve months from the effective date of our registration statement. Since inception, we have sold 6,500,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $6,500. We have reserved the domain name www.modernmobilityaids.com in anticipation of future expansion. We have not developed our website as of the date of this offering. Government Regulations GOST R Certificate of Conformity The GOST R Certificate of Conformity is the most common and permissive document in Russia, testifying that the product meets necessary safety standards. Original or certified copy of the Certificate of Conformity is required for customs clearance at the Russian border as well as for sale and/or marketing within the country. The certified product should be marked by the registered GOST R sign (so called Mark of Conformity), which clearly demonstrates product compliance to the applicable Russian standards. Depending on the annual export volume, there are different types of Certificates of Conformity determining the evaluation procedure: Single shipment certificates. The Consignment Certificate of Conformity is a trade document valid for one consignment only, i.e. for a certain quantity and type of product. This kind of certificate is advisable if a company exports to Russia sporadically. Certificates for serial production. The Serial Production Certificate of Conformity is a trade document whose validity can vary from 12 months to 3 years depending on nature of the products. Such a document enables a company to export an unlimited number of shipments and quantities of heterogeneous goods produced during the certificate validity period. This type of GOST R certificate is especially suitable for companies with regular export activities and a wide product range. To ensure compliance of products to Russian standards after the certificate has been issued, an annual inspection by an accredited Certification Body is necessary. We will verify with our prospective suppliers if they have the GOST R certificates for the products they manufacture. There is a chance that some products, e.g. Legend Power Scooter have been certified for sale in Russia, since similar products are being sold by our competitors on the Russian market. If certification will be necessary, we plan to hire consultants specializing in GOST R certification. There are a number of companies in North America that offer these services. Due to the start up nature of our business, we do not expect large trading volumes and will be seeking certification for each shipment. There is no guarantee that we will be able to obtain all necessary certifications. Liquidity and Capital Resources As of June 30, 2010, our total assets consisted of cash of $2,902 and our total liabilities were $6,946 for a total working capital deficit of $(4,044). During the period from December 19, 2007 (inception) through June 30, 2010 we have financed our operations through the issuance of 6,500,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $6,500 and revenues of $7,850. 19 We expect to incur substantial losses over the next two years. As of June 30, 2010, we had cash of $2,902 and we believe that we need approximately an additional $31,000 to meet our working capital requirements over the next 12 months. Our intention is to obtain this money through this offering. We intend to use the proceeds from this offering to finance our ongoing operations and implementation of our short-term (12 months) business plan (see Plan of Operations, page 21). As of the date of this Registration Statement we do not have any other arrangements of sources of financing beside anticipated proceeds from this offering and proceeds from future sales of our products. There are three key elements of our long term plan (five-year period): - Expansion of our portfolio by diversifying our offerings with new innovative products; - Introduction of new product categories; and - Expansion into new sales territories, increasing number of distributors, and uncovering new distribution channels. We anticipate future capital requirements for financing of our ongoing operations to be approximately $80,000 per year. In addition we will require approximately $400,000 over the five-year period for introduction of the new products, new product categories and expansion of our sales territories. Due to the start up nature of our business, we expect to incur losses as it expands. To date, our cash flow requirements have been primarily met by debt and equity financings. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek, in addition to equity financing, other sources of financing (e.g. bank loan, line of credit, shareholder loan) on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Companys operations. DESCRIPTION OF OUR BUSINESS AND PROPERTIES You should rely only on the information contained in this Prospectus or any supplement hereto. We have not authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell the shares in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this Prospectus is accurate as of any date other than the date on the front cover of this Prospectus regardless of the date of delivery of this Prospectus or any supplement hereto, or the sale of the shares. Our business, financial condition, results of operations and prospects may have changed since that date. We were formed on December 19, 2007. Our plan is to import and sell scooters, power chairs, walkers, wheelchairs and other mobility products to the Russian market. We do not manufacture the products we offer for sale. On September 2, 2009 we have incorporated a wholly owned (ownership interest 100%) subsidiary Modern Mobility Aids, Inc. (Canada). References in this Prospectus to Modern Mobility Aids refer to Modern Mobility Aids, Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. MOBILITY SCOOTER INDUSTRY 20 Indoors The indoor category mainly consists of 3-wheel indoor models. What makes these models appropriate for indoor use is their tight turning radius. Very few 4-wheel indoor scooters will have the tight turning radius necessary to easily maneuver for indoor use. Indoor scooters also have a low ground clearance, which maximizes indoor stability. 3-Wheel Indoor 3-Wheel scooters are most often the best choice for indoor use. Travel models are considerably lighter and usually disassemble into 3 or 4 easy-to-manage pieces, which allows them to be readily transported in the trunks of small, mid-size, and large vehicles. In addition, they usually provide an even tighter turning radius than a non-travel 3-wheel model and are usually the most inexpensive option. Some disadvantages of the 3-wheel travel scooter are a smaller battery size, and the need for increased caution when driven on uneven terrain. 4-Wheel Indoor 4-Wheel scooters offer another viable solution for indoor use. They are still compact, and only slightly less maneuverable than the 3-wheeled scooters. One advantage of the 4-wheel travel model is the additional stability that it provides for limited outdoor use, such as in a grocery store parking lot. This type of scooter is still very affordable and easy to transport. Indoors /Outdoors The most appropriate scooter for indoor/outdoor use is a 3-wheel medium-to-full-size scooter. They are extremely versatile and vary greatly in size, power, stability, durability, speed, comfort, and many other factors. 3-Wheel For outdoor use, 3-wheel scooters provide great functionality while retaining the turning radius necessary if you want to travel indoors, for example, in a grocery store. Full-size 3-wheel mobility scooters have larger tires and are heavy enough to provide good outdoor stability, yet are still maneuverable enough to navigate indoors. Most are equipped with batteries that provide approximately 20-25 miles per charge, and they generally have a higher top speed to allow you to travel longer distances in a shorter amount of time. Many also have a rear suspension to provide a smooth ride on uneven terrain. Although the components will be reasonably heavier than those of a travel model, most 3-wheel scooters can be easily disassembled for transport in a large vehicle. Outdoors Outdoor scooters are big, spacious, tough, and powerful. While some of these scooters are meant for use only on level surfaces such as sidewalks and pavement, many scooters in the 4-Wheel and Heavy-Duty categories provide off-road capabilities. 4-Wheel 4-Wheel mobility scooters are the most reliable models for consistent outdoor use. They usually have a longer wheelbase and wider track, not to mention the stability of 4 wheels. The added stability is critical when traveling down or across inclines, or when negotiating uneven terrain, such as a bumpy sidewalk, or unpaved surface, such as a gravel parking lot. They are generally faster than the 3-wheel models due to the reduced risk of tipping in corners. Many are additionally upgraded with front and rear suspensions to provide the smoothest ride possible on uneven terrain. While some of these models may be slightly more difficult to transport, many of them can be taken off-road due to their oversized tires, high ground clearance, power, and durability. Heavy-Duty Heavy-Duty mobility scooters are made for individuals who require the security of a mobility device with a weight capacity ranging from 350-500 lbs. They often have well built suspensions, reinforced frames, anti-tips, a wider array of custom seat 21 widths, and high amp controllers for more power. They are good for outdoor use due to their ample power and sturdy construction. Travel Scooters Travel scooters, are designed for ease of transportation. These mobility scooters are lightweight and disassemble into small pieces that can fit in the trunk of a car or into a specially designed suitcase for air travel. Due to their foldable construction, travel scooters generally have lower weight restrictions and operate at a slower speed than non-travel scooters. Competition The home medical equipment market is highly competitive and rapidly evolving, resulting in a dynamic competitive environment with several dominant multi-national leaders. We will compete with a number of existing companies as well as new companies which may enter the market with new products. Most of our competitors have longer operating histories, greater name recognition, larger and more established client bases and significantly greater financial and marketing resources than we do.These competitors are able to undertake more extensive marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to potential clients.In addition, many of our current or potential competitors, such as Drive Medical, have broad distribution channels that may be used to distribute competing mobility products directly to end-users or purchasers. Drive Medical Drive Medical manufactures a complete line of durable medical equipment including mobility products, bariatric products, wheelchairs, sleep surfaces and pressure prevention products, respiratory equipment, self-assist products, power operated wheelchairs, rehabilitation products, personal care products and electrotherapy devices. Currently, the Company has corporate offices and distribution facilities in the United States, Canada, the United Kingdom, Germany, Romania, China and Taiwan. Drive Medical Markets its products to people in North America, South America, Europe and Asia through retailers of home medical equipment, drugstores, catalogue companies and online retailers. Active Care Medical ActiveCare Medical designs, manufactures and distributes consumer power wheelchairs and electric mobility scooters and shrouded power chairs. Active Care mobility products are designed for maximum strength and lightest possible weight, with user-friendly positioning and comfortable, personal fit and safety for long duration indoor and outdoor activities. With headquarters in North Carolina, Active Care Medical sells their merchandise throughout North America and Europe through specialty retailers and online retailers. FreeRider FreeRider designs and manufactures its own designs of mobility scooters since 1995. FreeRider manufactures foldable scooters for travelling as well as indoor and outdoor scooters for everyday use in Taiwan. Their main marketing strategy is to sell to specialty retailers through industry tradeshows. They have distribution throughout Asia, Europe and North America. Due to limited financing and fierce competition we may not be able to generate sustainable revenues and will have to cease operations. In addition, it is possible that multinational wholesaler and retailers will increase their presence in the Russian market thereby achieving greater market penetration and placing additional competitive pressures on our business. Our Business Description of Business Modern Mobility Aids is a wholesaler/distributor of mobility products such as scooters, power chairs, wheelchairs, walkers and canes in the Russian market. We plan to import, market and sell a range of mobility products to the Russian market. Scooters, wheelchairs and power chairs are used by mobility challenged individuals to achieve a greater level of independence from their caretakers. Users of mobility products include the elderly, individuals with paralysis, arthritis, weakness, coronary or lung issues and obesity. We do not manufacture the products we offer for sale. 22 We will focus our efforts on establishing relationships with local distributors in Russia. Once we establish a relationship, we will ship several product models, a catalogue with a price list, ordering instructions and user manuals to the customer. Once they receive an order, the distributor will place an order with Modern Mobility Aids, paid in full before shipment. The price will include the cost of the product, freight, custom brokerage fees and duties. Upon receipt of payment, Modern Mobility Aids will fulfill the order by purchasing products from manufacturer/dealer and shipping it to the customer. Plan of Operations Phase I  Offering Completion and Obtaining Initial Products We expect to complete our offering within three to six months from the effective date of our registration statement. To date, we have signed a broker agreement with OOO Elite Moto, a company based in Moscow, Russia. OOO Elite Moto will represent our products in the Moskovskaya Oblast region, which includes Moscow and the surrounding suburbs. We will pay the broker 5% commission calculated on the gross invoice received. We have sold $7,850 worth of products since signing the contract on April 26, 2010. We will focus on selling scooters intended for indoor use in the Moscow region. Our plan is to continue establishing our presence in the Moscow region by working with OOO Elite Moto. After completion of our offering, we will purchase floor model samples of 2 models of indoor scooters to send to Elite Moto for use in client presentations. We will determine consumer demand for specific models of scooters intended for indoor use over 2-3 months after the completion of our offering. OOO Elite Moto will set up appointments with potential customers in the Moscow region. We estimate to spend between $5,000-7,000 on travel related expenses. If we do not sell the minimum number of shares, we will communicate with OOO Elite Moto so they can do client presentations on our behalf. We are a startup company with no proven industry history and we cannot guarantee that we will be able to buy scooters intended for indoor use at favorable prices. As a result, our profit margin will be affected by the higher prices that we have to pay to manufacturers. As of the date of this offering we have not signed any contracts or established relationships with manufacturers of mobility products. We plan to establish wholesale accounts with certain manufacturers of mobility equipment upon successful completion of this offering. There is no guarantee that our application for wholesale accounts will be approved by the manufacturers. We may not be able to purchase products at favorable wholesale prices, which will negatively impact our business. We plan to spend approximately $18,000 during Phase I and complete it within three to five months from the time we sell the minimum number of shares. This budgeted figure includes the cost of buying initial product samples, travel expenses paying off our current liabilities and general working capital. If we do not sell the minimum number of shares, we will be forced to postpone completion of our plan of operations. Phase II  Establish product offering and continue expansion. Upon completion of Phase I, we will establish a primary list of products we will offer. We plan to focus on selling scooters intended for indoor use. We will select models based on consumer demand, pricing and availability, feedback from our broker OOO Elite Moto and from meetings and discussions with potential customers. Once we have established the demand, we will continue to provide support to the broker in the area by providing sales materials, quotes, product information and overseeing the sales process. We anticipate spending $1,500-2,500 on translating, producing and shipping brochures and sales materials to OOO Elite Moto. We expect to spend approximately $6,500 during Phase II of our Plan and complete it within three to five months upon completion of the Phase I of our Plan. 23 Phase III  Expand Territory Coverage We plan to expand our sales efforts to other territories in the Russian market. We will attend The Older Generation Expo on March 24-27 th , 2011, being held in St. Petersburg. By networking and establishing contacts in the industry, we will engage sales representatives in other areas of Russia. We expect to spend approximately $5,000-6,000 during Phase III. Due to our limited resources, and the start up nature of our business, we may not be able to sign agreements with other sales representatives. We expect to complete Phase III within four to five months after completion of Phase II. Phase IV- Hire Additional Personnel We plan to hire additional personnel, based on the activity level of our operations, product delivery requirements and our cash flow within twelve months from the effective date of our registration statement. In addition, to achieve our plans for future growth we will need to recruit, hire, train and retain other highly qualified sales and managerial personnel. Competition for qualified employees is intense, and if we cannot attract, retain and motivate these additional employees, their absence could have a materially adverse effect on our business, financial condition or results of operations. All future hiring will be subject to financing and sufficient cash flow from operations. If we raise the minimum amount of proceeds from this offering we may not be able to hire additional employees. Long-term Plan of Operations Our long-term, five-year plan is to broaden our selection of products to include power chairs, wheelchairs, canes and home care products. In addition to expansion of our product lines, we plan to expand our sales territories to other Eastern European countries. There is no assurance we will be successful in completing our short-term plan of operations or achieving profitable operations necessary to implement our long-term plan. Financing We intend to raise a minimum of $40,000 and up to a maximum of $400,000 of gross proceeds from this Offering. Management believes that if we raise the minimum amount we will have sufficient cash flow to meet our capital requirements for at least the next 12 months. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Description of Property We do not hold ownership or leasehold interest in any property. DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS Our executive officers and Directors and their respective ages as of the date of this Prospectus are as follows: Name Age Position Sergei Khorolski 60 President, Chief Executive Officer, Director Valeri Politika 39 Secretary, Treasurer, Chief Financial Officer, Director The Directors will serve as Directors until our next annual shareholder meeting or until a successor is elected who accepts the position. Directors are elected for one-year terms. Officers hold their positions at the will of the Board of Directors, absent any employment agreement. There are no arrangements, agreements, or understandings between non-management shareholders and management under which non-management shareholders may directly or indirectly participate in or influence the management of Modern Mobility Aids affairs. 24 Mr. Sergei Khorolski has served as our President and Chief Executive Officer and a member of the Board of Directors since inception on December 19, 2007. Sergei Khorolski holds Bachelor of Science in Aviation degree and had been working as a commercial pilot for over 30 years, ten of which he was a captain of large commercial airplanes. Mr. Khorolski is now retired and for the past five years has provided consulting services to various companies. Mr. Valeri Politika has been our Chief Financial Officer, Secretary, Treasurer and a member of the Board of Directors since April 25, 2010.
